internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-118308-98 date date legend x trust trust state d1 d2 d3 d4 d5 this responds to your representative’s date letter submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts x was incorporated under state law on d1 on d2 x elected subchapter_s status effective d3 at that time trust was the sole shareholder of x the beneficiary of trust filed a qualified_subchapter_s_trust qsst election under sec_1361 effective d3 on d4 trust purchased of the outstanding x stock from trust although the trust beneficiary intended to file a qsst election on behalf of trust the trust beneficiary failed to file the election trust and trust shareholders are the shareholders of x on or about d5 x’s accountant discovered that trust 2's ownership of stock in x terminated x’s s election since d4 x and the shareholders treated x as a valid subchapter_s_corporation x and the shareholders agree to make any adjustments necessary consistent with the treatment of x as an s_corporation as may be required law and analysis sec_1361 defines an s_corporation with respect to any taxable_year as a small_business_corporation for which an s election under sec_1362 is in effect for that year sec_1361 for tax years beginning on or before date provides that a small_business_corporation cannot have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 provides that a_trust all of which is treated as owned by an individual who is a citizen or resident_of_the_united_states is a permitted shareholder of a small_business_corporation sec_1361 provides that a qsst whose beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 and the qsst’s beneficiary will be treated as the owner for purposes of sec_678 of the portion of the qsst’s s_corporation stock to which the election under sec_1361 applies sec_1361 provides that the beneficiary of a qsst or the beneficiary’s legal_representative may elect to have sec_1361 apply sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the day of the termination sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such effectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 in discussing sec_1362 as it relates to inadvertent terminations state in part as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped the taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 conclusions based solely on the facts submitted and representations made we conclude that x’s subchapter_s_election terminated on d4 as a result of trust acquiring x stock we also conclude that the termination was inadvertent under sec_1362 therefore under the provisions of sec_1362 x will be treated as an s_corporation from d4 and thereafter and the beneficiary of trust will be treated as having filed a timely qsst election on behalf of trust effective d4 and thereafter provided that the beneficiary of trust files a qsst election for trust within days from the date of this letter and x’s s_corporation_election is not otherwise terminated under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether x’s s_corporation_election was a valid election under sec_1362 or whether the shareholders are qssts under sec_1361 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely signed daniel j coburn daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
